Dismissed and Memorandum Opinion filed September 29, 2005








Dismissed and Memorandum Opinion filed September 29,
2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-00958-CR
____________
 
ERNEST LEE
TILLMAN, Appellant
 
V.
 
THE STATE OF
TEXAS, Appellee
 

 
On Appeal from the
177th District Court
Harris County,
Texas
Trial Court Cause No. 897,528
 

 
M E M O R A N D U M   O P I N I O N
After a plea of guilty, appellant was convicted of the
offense of aggravated robbery. On November 20, 2002, appellant was sentenced to
confinement for thirty years in the Institutional Division of the Texas
Department of Criminal Justice. 
Appellant filed a pro se notice of Aout-of-time@ appeal on August 19, 2005.  The record filed with this court does not
contain an order from the Court of Criminal Appeals granting appellant the
right to an Aout-of-time@ appeal.  




A defendant=s notice of appeal must be filed within thirty days after
sentence is imposed when the defendant has not filed a motion for new
trial.  See Tex. R. App. P. 26.2(a)(1).  A notice of appeal which complies with the
requirements of Rule 26 is essential to vest the court of appeals with
jurisdiction.  Slaton v. State,
981 S.W.2d 208, 210 (Tex. Crim. App. 1998). 
If an appeal is not timely perfected, a court of appeals does not obtain
jurisdiction to address the merits of the appeal.  Under those circumstances it can take no
action other than to dismiss the appeal. 
Id.
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed September 29, 2005.
Panel consists of Chief Justice
Hedges and Justices Yates and Anderson.
Do Not Publish C Tex. R. App. P. 47.2(b).